ORDER

PER CURIAM.
Joseph Allen (“Defendant”) appeals from the trial court’s judgment entered upon his conviction after a jury trial of one count of burglary in the first degree, Section 569.160, RSMo 2000. Defendant was sentenced as a prior and persistent offender to twenty-five years’ imprisonment.
Defendant raises three points on appeal. First, Defendant argues the trial court erred and abused its discretion in denying his motion for a mistrial following testimony that suggested Defendant had a prior criminal history. Second, Defendant argues the trial court committed plain error in allowing a venireperson to serve on the jury despite her alleged inability to follow the jury instructions. Third, Defendant argues the trial judge committed plain error by refusing to recuse herself during sentencing because of her alleged bias.
We have reviewed the briefs of the parties, and the record on appeal and find no error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).